DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.  

Claims 1-5, 8, 9, 11, 12, 15, 16, and 22 have been amended, 
Claims 6, 7, 10, 13, 14, 17-21, and 23-28 have been cancelled, and 
Claims 1-5, 8, 9, 11, 12, 15, 16, and 22 are currently pending.




Claim Interpretation

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-5, 8, 9, 11, 12, 15, 16, 18, 19, 21, 22, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (US Patent Application Publication No. 2008/0055106 A1 – Hereinafter Zhang) and further in view of Mankins et al. (US Patent Application Publication No. 2002/0084891 A1 – Hereinafter Mankins) and further in view of Westin (US Patent No. 3,633,299 – Hereinafter Westin).  
Claim 1:
Zhang teaches; An attachable digital signage apparatus specific to a marketer, comprising: (See at least Figures 1-3 and their related text.)
at least one housing member with a roller rotationally disposed within, wherein a terminal end of the roller is affixed to any one of a mechanical or electro mechanical rotational means; (See at least Figures 1-3 and their related text.)
any one of roll-able silicone and, or polymer sheet encasing at least one programmable light emitting diode strip for causing text, graphical, and, or video display, wherein a partial or entire length of said sheet, in a retracted state, is rolled around the roller, such that the sheet is disposed entirely or substantially within the housing member and the partial or entire length of said sheet is extended from the housing member by rotating the roller in a counter directional manner from the retracted state, the entire width of said sheet extending from one terminal end of the roller to a second terminal end of the roller; (See at least Figures 1-3 and their related text and paragraph 0015.)

Zhang does not appear to specify 
“a control circuit with programmable logic disposed within and, or on the surface of the at least one housing member for causing display of content via the encased light-emitting diodes in any one of a dynamic, scheduled or static fashion, wherein the content is a stored file associated with a specific marketer matched to a user based on the user's current exposure profile and the marketers exposure criteria; and”, and 
“at least one affixing element disposed on any one side of the housing member adapted to be attachable to any one of a plurality of surf aces of the user's vehicle upon pick-up and agreement of a display obligation and detachable for drop-off upon completion of the agreed-upon display obligation”.
“pick-up information of the marketer-specific digital signage pushed to a user matched to the marketer based on an exposure profile of the user and exposure criteria of the marketer; and”
“attaching the digital signage to any one of a plurality of surfaces of a vehicle operated by the user upon pick-up and agreement of display obligations and detaching the digital signage for drop-off to the marketer upon completion of the display obligation.”
 Mankins teaches 
“a control circuit with programmable logic disposed within and, or on the surface of the at least one housing member for causing display of content via the encased light-emitting diodes in any one of a dynamic, scheduled or static fashion, wherein the content is a stored file associated with a specific marketer matched to a user based on the user's current exposure profile and the marketers exposure criteria; and” in at least paragraph 0066. 
 Pick-up information based on what/where the marketer wants its message to be delivered in at least paragraphs 0138 and 0140 where the marketeers select the message and the area and/or route they want their message to be displayed.   
Westin teaches 
“at least one affixing element disposed on any one side of the housing member adapted to be attachable and, or detachable to a plurality of surfaces, wherein the affixing element may be any one of, or combination of, a zipper, adhesive fastener, magnetic fastener, textile fastener, hooks, buttons, suction cups, D-rings, clips, chains, snap-closed rings, sliding snap-closed rings, wrap-around rings, wrap-around flaps, buttoned wrap­ around flaps, pneumatic attachment, C-hooks, S-hooks, and, or tie-strings” in at least paragraph 0121.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Zhang by using dynamic/content display capability as taught by Mankins in order to maximize the effectiveness of ads and tailor them to specific instances.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by the combination of Zhang and Mankins by using a removable sign as taught by Westin in order to allow affixing and removing the sign as desired.    
The combination of Zhang, Mankins, and Westin does not explicitly describe the manual process of adding and removing sings to deliver and advertisement into a specific area that a marketer/advertiser desires.  However as discussed above Mankins in at least paragraphs 0138 and 0140 Mankins automates that process by allowing marketer’s desired message delivered where the marketeers select the message and the area and/or route they want their message to be displayed.  Therefore Mankins automates the manual process cited and the limitation is covered. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 1 above.  Further Zhang teaches “at least one connection port at any one of a side of the first housing member for configuring into a multi-unit universally mountable digital signage by connecting to a complementary implement at an opposing panel of a second housing member” via item 6 in at least Figure 4 and its related text.


Claim 3:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 1 above.  Further Zhang teaches “any one of a vertical or horizontal housing member with a roller rotationally disposed within, wherein each terminal end of the roller is affixed to any one of a mechanical or electro-mechanical means; or an opposably paired vertical housing member or opposably paired horizontal housing member with a roller rotationally disposed within at least one of the housing member, wherein each terminal end of the roller is affixed to any one of a mechanical or electro-mechanical rotational means” in at least Figure 3 and its related text.
Claim 4:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 1 above.  Further Zhang teaches “a width and length of the housing member is of a dimension to fit on any one of a vehicle door, bumper, window, store­front, home-front, and, or building front” in at least Figures 1-3 and their related text since the described dimensions essentially cover un unlimited combination of sized as large as the largest building and hence limit the size minimally if at all.
Claim 5:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 1 above.  Further Zhang teaches “any one of, or combination of, the housing member and/or the roll-able silicone and, or polymer sheet is further encased in a protective casing” in at least Figures 1-3 and their related text and paragraph 0015. 


Claim 8:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 1 above.  Further Mankins teaches “a single or a plurality of sensors embedded and configured to monitor and sense user's position, movement, and environment, as part of a user context, whereby the digital signage adaptively reconfigures based on said user context” in at least Figure 18 and its related text and paragraph 0342-0345.
The motivation to combine Zhang, Mankins, and Westin teaches is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 9:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 8 above.  Further Zhang teaches “data input over a network, from any one of, or combination of, a user mobile device, wearable device, home, Internet of Things, user-defined input history, and web automation service, whereby the digital signage adaptively reconfigures based on said data” via data input over a network in at least Figure 18 and its related text and paragraph 0342-0345.
The motivation to combine Zhang, Mankins, and Westin is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 11:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 8 above.  
Further, Mankins teaches pushing content to devices based on proximity to the system in at least paragraph 0297.
The motivation to combine Zhang, Mankins, and Westin is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 12:
The combination of Zhang, Mankins, and Westin teaches all the limitations of claim 8 above.  Further Zhang teaches “an electromechanical means disposed within the housing member frames, whereby the electromechanical means is configured to actuate a motor to cause protraction and/or retraction of the roll-able sheet disposed with the housing member” in at least Figures 1-3 and their related text and paragraph 0015. 
Claim 15:
Claim 15 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 16:
Claim 16 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 8 based on position/location.
Claim 18:
Claim 18 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 8.
Claim 19:
Claim 19 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 9.
Claim 22:
Claim 22 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 11.

Response to Arguments

As discussed above, Mankins in at least paragraphs 0138 and 0140 automates the pick-up option by automating that process by allowing marketer’s desired message delivered where the marketeers select the message and the area and/or route they want their message to be displayed.  Therefore Mankins automates the manual process cited and the limitation is covered.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681